Citation Nr: 0025963	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for the service 
connected low back strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for the service 
connected right knee disability.

4.  Entitlement to a compensable evaluation for the service 
connected right hip disability.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977 and from January to July 1991.  This appeal arises from 
a December 1996 rating decision of the Detroit, Michigan 
Regional Office (RO).  

The Board also notes that the veteran raised the issue of 
entitlement to service connection for a psychiatric 
disability secondary to service connected disabilities in May 
1995 and he appeared to be raising the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service connected disabilities on the 
February 1997 substantive appeal; however, as these issues 
have not been developed or certified on appeal, they are 
referred to the RO for appropriate consideration.

REMAND

On the February 1997 substantive appeal, the veteran 
requested a Travel Board hearing.  By letter from the RO to 
the veteran dated on June 19, 2000, the veteran was informed 
that a Travel Board hearing was scheduled for July 19, 2000.  
He was further informed that he could request a change in the 
hearing date up until 2 weeks before the scheduled hearing 
and that such a request should be sent to the RO.  

A report of contact shows that the veteran notified his 
representative by telephone on July 19, 2000 that he had no 
transportation to attend the Travel Board hearing and that he 
wished to reschedule the hearing for a later date.  The 
report of contact was date stamped at the RO on July 19, 
2000.

38 C.F.R. § 20.704 provides that a change in a hearing date 
may be made at any time up to 2 weeks prior to the date of 
the hearing.  Here, the July 19 request was not timely as 
less than 2 weeks was left before the July 19 hearing when 
the request was made.  Under section 20.704(d), when an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  A motion for a new hearing date 
following a failure to appear for scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing could not have been submitted.  Such a request 
will be sent to the Board and the issue of whether good cause 
for such failure to appear and the impossibility of timely 
requesting postponement will be determined by the member who 
would have presided over the hearing.  In this case, the July 
19 report of contact will be accepted as a timely motion for 
a new hearing.

The July 19 report of contact indicates that the veteran was 
unable to attend the July 19 Travel Board hearing as he was 
unable to obtain transportation on that day.  It is not 
unreasonable that such an eventuality might arise.  Moreover, 
the veteran has not previously requested the postponement or 
cancellation of a Travel Board hearing.  

In consideration of the above, the undersigned member of the 
Board, who was the member who would have presided over the 
hearing in July 2000, finds that good cause for the veteran's 
failure to appear for the July 19 Travel Board hearing has 
been shown.  

Accordingly, the case is REMANDED for the following:

The veteran should be rescheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date at the Detroit 
RO.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


